DETAILED ACTION
	
Response to Amendment
The amendment filed on 04/11/22 has been entered. Claims 1, 3-19 remain pending in the application. It is acknowledged that claims 21-22 have been newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Grove (US 8,892,677) and further in view of Shah (US 2018/0150548).	
Regarding claim 1, Kirshenbaum discloses:
A method, comprising performing the following operations: creating a tagset, wherein the tagset comprises a plurality of metadata tags at least by ([0018] “An "access key" can refer to any information that is used to identify or locate an object that is being sought by a request. In some examples, an access key can include a name (such as a string), or a sequence of names. A sequence of names can also be referred to as a "path". In some examples, the sequence of names can be specified by providing a single character string that can be interpreted as a sequence by splitting the string into names, for example, at a specified delimiter character. In other examples, the access key can include any other information that is usable to identify or locate an object. In some examples, the request can further include a reference to or other indication of a namespace) and the names of the objects, which can include a sequence of names or path associated with each object, are the tagsets;
associating the tagset with a plurality of objects that includes an object, wherein two or more of the plurality of metadata tags are assigned to the object, and the object resides in both first and second namespaces, and a type of the first namespace is different from a type of the second namespace at least by ([0008] “In some implementations, the data store can include a namespace that associates names with objects. An example of a namespace is a file system, in which objects are stored as files that are identified by filenames. Another example of a namespace is a key-value store, which stores associated key-value pairs.” [0043] “The same object can be bound to multiple names in the same namespace or in different namespaces”) and the names (tagset) associated with objects can refer to the same object in different namespaces (first and second namespaces) and the type of the first namespace is the filesystem with objects stored as files that are identified by filenames and the type of the second namespace is the key-value store which stores associated key-value pairs;
creating a first persona and a second persona wherein the object is considered as a first type of object to the first persona, and the object is considered as a second type of object to the second persona, and the second type of object is different from the first type of object at least by ([0018] “The process of Fig. 2A includes receiving (at 202), from a first requester, a first request to manage a first object associated with a first type of the multiple types, where the first request includes a first access key.” [0019] “The process of Fig. 2A further includes receiving (at 204), from a second requester, a second request to obtain access to an object, where the second request includes a second access key and an indication of a second type” [0021] “The process includes determining (at 206), based on the second access key, that the second request refers to the first object. It is noted that the second access key can be identical to the first access key, or alternatively, the second access key can be different from the first access key, but both the first and second access keys refer to the same object given the state of the data store 102 during the processing of the second request.” [0045] “Note another lookup function, e.g. path.lookupBooleanQ, can be used for primitive objects and can specify the expected type (e.g. a Boolean value) implicitly. The second request (received at 204 in Fig. 2A), the third request (received at 212 in Fig. 2B), and/or the fourth request (received at 222 in Fig. 2C) can include any of the foregoing lookup functions. Each of the lookup functions can return a reference to the object bound to the indicated path (e.g. path or combination of namespace and name), but only if the type of that object is compatible with the expected type.”) and the first and second personas are the first access key and the second access key, respectively, wherein each type of access key returns a path/sequence of names or a combination of namespace and name, depending on the type indicated in the request (same object appears as different types when the object information is returned based on the type specified in the request);
Kirshenbaum fails to disclose “enabling improved user access to the object by assigning the first persona and the second persona with the tagset so that the object is accessible using both a first access protocol associated with the first persona and using a second access protocol associated with the second persona, and the second access protocol is different from the first access protocol; and enabling one of the first persona or the second persona to use the tagset to locate and access, particularly, the object, and wherein an identify of the object need not be known in order to locate and access the object”
However, Grove teaches the following limitations, enabling improved user access to the object by assigning the first persona and the second persona with the tagset so that the object is accessible using both a first access protocol associated with the first persona and using a second access protocol associated with the second persona at least by ([cols. 7-8, lines 4-25] discloses how different storage services use different access protocols and that the storage delegate 208 can hide this complexity using an abstraction layer which allows a user to access objects by generally referencing them such as by specifying a BucketName, ObjectName, Object, Storage, or StorageParameters (tagset) [col. 9, lines 4-54] discloses an example of receiving a storage request that includes an object reference (first/second persona), which can include the BucketName, ObjectName, Object, Storage, or StorageParameters, based on which the storage delegate determines and utilizes a particular hosted storage service and corresponding access protocol in order to service the request; that is, the first or second persona are the object references which comprise BucketName, ObjectName, Object, Storage, or StorageParameters (tagset) which are utilized to access the object and service the request,
and the second access protocol is different from the first access protocol at least by ([col. 4, lines 64-66] “The access protocol (e.g., API) for accessing the hosted storage service 106 may be different than the access protocol for accessing hosted storage service 110”);
and enabling one of the first persona or the second persona to use the tagset to locate and access, particularly, the object at least by ([cols. 7-8, lines 4-25] discloses how different storage services use different access protocols and that the storage delegate 208 can hide this complexity using an abstraction layer which allows a user to access objects by generally referencing them such as by specifying a BucketName, ObjectName, Object, Storage, or StorageParameters (tagset)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Grove into the teaching of Kirshenbaum because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kirshenbaum to further include the various access methods for accessing objects based on multiple object references for accessing objects using different corresponding protocols as in Grove “so that a developer of the client application 202 does not have to worry about the specifics of accessing and storing data objects in the hosted storage services”, Grove [col. 6, lines 9-12].
Kirshenbaum, Grove fail to explicitly disclose “and wherein an identify of the object need not be known in order to locate and access the object”
However, Shah teaches the above limitations at least by ([0016] “To provide data consumer(s) 150 with access to data objects that are in unknown data schemas, file recognition 130 of unknown data object(s) 122 may be implemented to detect or identify 162 unknown data object(s) 122, identify data schemas(s) 122 for the unknown data objects (including file types, data types or values of data stored within the unknown data object(s) 122, the structure, or lack thereof, of the unknown data object(s) 122, such as the number and/or types of columns, hierarchy of files, partitions or other objects within the unknown data object(s) 122), and store the data schema(s) 122 in a metadata store 140, which can be accessed by data consumer(s) 150.” [0018] “data consumer(s) 150 may get 168 the data schema(s) 122 in order to access 170 data objects 122. The identified data schemas for unknown data object(s) 122 may be organized or stored in tables as part of a database, in some embodiments, to provide query access over the data schemas for unknown data object(s) 122.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shah into the teaching of Kirshenbaum, Grove because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the ability to access unknown objects as in Shah so that objects without known identifiers can still be identified and accessed based solely on the object’s schema.
As per claim 5, claim 1 is incorporated, Grove further discloses:
wherein accessing the object comprises reading and/or modifying the object at least by ([col. 7, lines 29-33, 49-54] discloses the use of four functions for modifying/reading objects such as a Get function used for retrieving/returning objects (reading the object)).
As per claim 6, claim 1 is incorporated, Grove further discloses:
wherein the plurality of metadata tags of the tagset are associated with one or more additional objects in a group of objects that includes the object at least by ([col. 9, lines 13-17] “The storage delegate 208 receives a request from the client application 202 to associate a hosted storage service with a storage group name (427). For example, the storage group name received by a storage delegate can be a storage grouping (for example, a bucket) created by the client application 202. The storage group can hold multiple data objects that can be related or organized together by the client application 202.”) and the additional objects are the multiple data objects in the storage group other than the one to be retrieved based on the request which are associated with a storage group name (metadata tags of the tagset).
As per claim 8, claim 1 is incorporated, Grove further discloses:
wherein the object can be queried and updated using either of the first persona or the second persona at least by ([col. 9, lines 4-54] discloses an example of receiving a storage request that includes an object reference (first/second persona), which can include the BucketName, ObjectName, Object, Storage, or StorageParameters, based on which the storage delegate determines and utilizes a particular hosted storage service and corresponding access protocol in order to service the request which includes querying/updating the objects such as based on the functions listed in [col. 7, lines 30-33].
Regarding claim 12, Kirshenbaum discloses:
A non-transitory storage medium having stored therein instructions which, are executable by one or more hardware processors to perform operations comprising: creating a tagset, wherein the tagset comprises a plurality of metadata tags at least by ([0018] “An "access key" can refer to any information that is used to identify or locate an object that is being sought by a request. In some examples, an access key can include a name (such as a string), or a sequence of names. A sequence of names can also be referred to as a "path". In some examples, the sequence of names can be specified by providing a single character string that can be interpreted as a sequence by splitting the string into names, for example, at a specified delimiter character. In other examples, the access key can include any other information that is usable to identify or locate an object. In some examples, the request can further include a reference to or other indication of a namespace) and the names of the objects, which can include a sequence of names or path associated with each object, are the tagsets;
associating the tagset with a plurality of objects that includes an object, wherein two or more of the plurality of metadata tags are assigned to the object, and the object resides in both first and second namespaces, and a type of the first namespace is different from a type of the second namespace at least by ([0008] “In some implementations, the data store can include a namespace that associates names with objects. An example of a namespace is a file system, in which objects are stored as files that are identified by filenames. Another example of a namespace is a key-value store, which stores associated key-value pairs.” [0043] “The same object can be bound to multiple names in the same namespace or in different namespaces”) and the names (tagset) associated with objects can refer to the same object in different namespaces (first and second namespaces) and the type of the first namespace is the filesystem with objects stored as files that are identified by filenames and the type of the second namespace is the key-value store which stores associated key-value pairs;
creating a first persona and a second persona wherein the object is considered as a first type of object to the first persona, and the object is considered as a second type of object to the second persona, and the second type of object is different from the first type of object at least by ([0018] “The process of Fig. 2A includes receiving (at 202), from a first requester, a first request to manage a first object associated with a first type of the multiple types, where the first request includes a first access key.” [0019] “The process of Fig. 2A further includes receiving (at 204), from a second requester, a second request to obtain access to an object, where the second request includes a second access key and an indication of a second type” [0021] “The process includes determining (at 206), based on the second access key, that the second request refers to the first object. It is noted that the second access key can be identical to the first access key, or alternatively, the second access key can be different from the first access key, but both the first and second access keys refer to the same object given the state of the data store 102 during the processing of the second request.” [0045] “Note another lookup function, e.g. path.lookupBooleanQ, can be used for primitive objects and can specify the expected type (e.g. a Boolean value) implicitly. The second request (received at 204 in Fig. 2A), the third request (received at 212 in Fig. 2B), and/or the fourth request (received at 222 in Fig. 2C) can include any of the foregoing lookup functions. Each of the lookup functions can return a reference to the object bound to the indicated path (e.g. path or combination of namespace and name), but only if the type of that object is compatible with the expected type.”) and the first and second personas are the first access key and the second access key, respectively, wherein each type of access key returns a path/sequence of names or a combination of namespace and name, depending on the type indicated in the request (same object appears as different types when the object information is returned based on the type specified in the request);
Kirshenbaum fails to disclose “enabling improved user access to the object by assigning the first persona and the second persona with the tagset so that the object is accessible using both a first access protocol associated with the first persona and using a second access protocol associated with the second persona, and the second access protocol is different from the first access protocol; and enabling one of the first persona or the second persona to use the tagset to locate and access, particularly, the object, and wherein an identify of the object need not be known in order to locate and access the object”
However, Grove teaches the following limitations, enabling improved user access to the object by assigning the first persona and the second persona with the tagset so that the object is accessible using both a first access protocol associated with the first persona and using a second access protocol associated with the second persona at least by ([cols. 7-8, lines 4-25] discloses how different storage services use different access protocols and that the storage delegate 208 can hide this complexity using an abstraction layer which allows a user to access objects by generally referencing them such as by specifying a BucketName, ObjectName, Object, Storage, or StorageParameters (tagset) [col. 9, lines 4-54] discloses an example of receiving a storage request that includes an object reference (first/second persona), which can include the BucketName, ObjectName, Object, Storage, or StorageParameters, based on which the storage delegate determines and utilizes a particular hosted storage service and corresponding access protocol in order to service the request; that is, the first or second persona are the object references which comprise BucketName, ObjectName, Object, Storage, or StorageParameters (tagset) which are utilized to access the object and service the request,
and the second access protocol is different from the first access protocol at least by ([col. 4, lines 64-66] “The access protocol (e.g., API) for accessing the hosted storage service 106 may be different than the access protocol for accessing hosted storage service 110”);
and enabling one of the first persona or the second persona to use the tagset to locate and access, particularly, the object at least by ([cols. 7-8, lines 4-25] discloses how different storage services use different access protocols and that the storage delegate 208 can hide this complexity using an abstraction layer which allows a user to access objects by generally referencing them such as by specifying a BucketName, ObjectName, Object, Storage, or StorageParameters (tagset)).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Grove into the teaching of Kirshenbaum because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kirshenbaum to further include the various access methods for accessing objects based on multiple object references for accessing objects using different corresponding protocols as in Grove “so that a developer of the client application 202 does not have to worry about the specifics of accessing and storing data objects in the hosted storage services”, Grove [col. 6, lines 9-12].
Kirshenbaum, Grove fail to explicitly disclose “and wherein an identify of the object need not be known in order to locate and access the object”
However, Shah teaches the above limitations at least by ([0016] “To provide data consumer(s) 150 with access to data objects that are in unknown data schemas, file recognition 130 of unknown data object(s) 122 may be implemented to detect or identify 162 unknown data object(s) 122, identify data schemas(s) 122 for the unknown data objects (including file types, data types or values of data stored within the unknown data object(s) 122, the structure, or lack thereof, of the unknown data object(s) 122, such as the number and/or types of columns, hierarchy of files, partitions or other objects within the unknown data object(s) 122), and store the data schema(s) 122 in a metadata store 140, which can be accessed by data consumer(s) 150.” [0018] “data consumer(s) 150 may get 168 the data schema(s) 122 in order to access 170 data objects 122. The identified data schemas for unknown data object(s) 122 may be organized or stored in tables as part of a database, in some embodiments, to provide query access over the data schemas for unknown data object(s) 122.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shah into the teaching of Kirshenbaum, Grove because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the ability to access unknown objects as in Shah so that objects without known identifiers can still be identified and accessed based solely on the object’s schema.


Claims 15, 16 recite equivalent claim limitations as the method of claims 6, 8, except that they set forth the claimed invention as a non-transitory storage medium, as such they are rejected for the same reasons as applied hereinabove.

Claims 3-4, 7, 9, 13-14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Grove (US 8,892,677) and Shah (US 2018/0150548) and further in view of Cooley (US 8,108,359).
As per claim 3, claim 1 is incorporated, Kirshenbaum, Grove, Shah fail to disclose “wherein modification of the tagset does not change the first persona or second persona assigned to the tagset”
However, Cooley teaches the above limitation at least by ([col. 9, lines 14-17, 57-61] “FIG. 7 shows a user account 760 and a user account 772 with respective tag-setting databases 754 and 756. Tag-setting databases 754 and 756 may be any database capable of storing tag-to-setting associations…Object management system 710 may be available to all users on the personal computer and may allow the users to set access definitions for tags, store the tags in a tag-setting database, add objects, add tags, and/or perform other object management tasks.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cooley into the teaching of Kirshenbaum, Grove, Shah because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the ability to modify the tags without changing the personas as in Cooley in order to protect sensitive objects from being accessed by unauthorized users.
As per claim 4, claim 1 is incorporated, Kirshenbaum, Grove, Shah fail to disclose “when a search based on one or more of the metadata tags in the tagset is performed, the search returns all objects associated with the tagset”
However, Cooley teaches the above limitation at least by (at least by ([col. 10, lines 25-36] “Chris and Amy may have a tag with the same text but with different access settings. For example, Chris may tag a digital picture, object 766, with tag 712. Tag 712 may be the text “Hawaii.” Chris may define setting 732, which is associated with tag 712, as no access for user Dad. Amy may tag a digital picture, object 776, with tag 726. Tag 726 may also be the text “Hawaii.” Amy may define setting 746, which is associated with tag 726, as full access for Dad. Dad may perform a search for all digital pictures with the tag “Hawaii”, discovering object 766 from Chris and object 776 from Amy. In some embodiments, discovering objects may refer to returning search results).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cooley into the teaching of Kirshenbaum, Grove, Shah because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the returning of all objects upon searching using tags as in Cooley in order to provide a more simple way for users to retrieve particular objects and perhaps to discover other objects that they may not have been aware of.
As per claim 7, claim 1 is incorporated, Kirshenbaum, Grove, Shah fail to disclose “wherein the first persona and the second persona are associated with different respective rules concerning handling of the metadata tagset and/or handling of the object”
However, Cooley teaches the above limitation at least by ( [col. 10, lines 13-20, 25-40] “The access control module may control access to objects 762, 764, and 766 based on the tag-to-setting associations stored in each user accounts' tag-setting database. For example, Dad may request access to object 762. Access control module 752 may allow Dad to read or write to the word document based on settings 732 and 734. User Josh may request access to the same object 762, but he may be denied access based on settings 732 or 734…Chris and Amy may have a tag with the same text but with different access settings. For example, Chris may tag a digital picture, object 766, with tag 712. Tag 712 may be the text “Hawaii.” Chris may define setting 732, which is associated with tag 712, as no access for user Dad. Amy may tag a digital picture, object 776, with tag 726. Tag 726 may also be the text “Hawaii.” Amy may define setting 746, which is associated with tag 726, as full access for Dad. Dad may perform a search for all digital pictures with the tag “Hawaii”, discovering object 766 from Chris and object 776 from Amy. In some embodiments, discovering objects may refer to returning search results. Search results may be provided as links to an object. Based on the settings from each tag-setting database, Dad may not be able to access object 766, but may have full access to object 776, even though they are both tagged with the same text—“Hawaii.””) and the different users/user accounts (personas) are associated with different settings (different respective rules) based on the tag-to-setting associations stored and set by each of the users/user accounts.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cooley into the teaching of Kirshenbaum, Grove, Shah because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the user’s being associated with different settings as in Cooley in order to provide protections for the data from unauthorized access.
As per claim 9, claim 1 is incorporated, Kirshenbaum, Grove, Shah fail to disclose “wherein the object with which the metadata tags are associated is part of a backup dataset”
However, Cooley teaches the above limitation at least by at least by ([col. 2, lines 4-7] “The method may further comprise receiving the setting and associating the setting with the tag. In some embodiments, an action may be performed based on the setting. The action may be performed with respect to the object” [col. 18, lines 29-33] “performing the action based on the setting may comprise transferring the object, copying the object, reformatting the object, watermarking the object, backing up the object, issuing a notification about the object, and/or running a script”) and the action, such as backing up the object (as part of a backup dataset), is performed on the object based on the setting which is associated with the tag.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cooley into the teaching of Kirshenbaum, Grove, Shah because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include providing the metadata tags within a backup dataset as in Cooley in order to provide redundancy in the data so as to be able to still access the data even after a failed state.
Claims 13-14, 17, 19 recite equivalent claim limitations as the method of claims 3-4, 7, 9, except that they set forth the claimed invention as a non-transitory storage medium, as such they are rejected for the same reasons as applied hereinabove.

Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Grove (US 8,892,677) and Shah (US 2018/0150548) and Cooley (US 8,108,359) and further in view of Calder (US 2018/0011643).
As per claim 10, claim 9 is incorporated, Kirshenbaum, Grove, Shah, Cooley fail to disclose “further comprising transmitting the backup dataset to a datacenter for storage, and the plurality of metadata tags and the first persona and the second persona are either stored at an entity that transmits the backup dataset, or the plurality of metadata tags and the first persona and the second persona are transmitted to the datacenter for storage along with the backup dataset”
However, Calder teaches the above limitation at least by ([0006] “a backup data object is transmitted to the selected storage node.” [0031] “Backup data may be stored in the storage nodes 10 a, 10 b” [0039] “FIG. 4a illustrates an example of a data structure of the backup management data structures 26, which is maintained by the storage node selection logic 210 in the form of a table for storing and retrieving user-defined parameters for selection criteria. Accordingly, a user such as the user U1 (FIG. 4a ) may input into the storage node selection logic 210 the required minimum level of security, such as level SR2, for example, to be provided by the storage node selected by the storage node selection logic 210.” [0073] “…a Put Request which requests that an enclosed entity such as data objects created in a backup of a data set D1, D2, D3 . . . ,”) and Fig. 1 shows that the data structure of the backup management data structures 26 that is stored in the storage controller 4 which is responsible for transmitting the backup data object to the storage nodes 10a,10b (the entity that transmits the backup dataset); Fig. 4 shows that the data structure stored within the backup management data structures on the storage controller 4 stores the user identifiers, U1, U2..., (personas) and data set identifiers (tags), D1, D2…, corresponding to backup data objects …. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Calder into the teaching of Kirshenbaum, Grove, Shah, Cooley because the references similarly disclose the processing and retrieval of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include transmitting of the backup dataset and storing of tags/personas within the transmitting entity as in Calder in order to enable redundancy within the system so as to prevent data loss.
Claims 18 recites equivalent claim limitations as the method of claim 10, except that it sets forth the claimed invention as a non-transitory storage medium, as such it is rejected for the same reasons as applied hereinabove.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Grove (US 8,892,677) and Shah (US 2018/0150548) and Cooley (US 8,108,359) and further in view of Makkar (US 8,484,259).
As per claim 11, claim 1 is incorporated, Kirshenbaum, Grove, Shah fail to disclose “wherein one of the metadata tags in the tagset is a user-defined tag; and another of the plurality of metadata tags in the tagset is a virtual tag”
However, Cooley teaches wherein one of the metadata tags in the tagset is a user-defined tag at least by ([col. 3, lines 40-51] “tags may refer to user-defined metadata. User-defined metadata may describe embedded data or information within data that describes or further defines the data. User-defined metadata may be any metadata controlled or set by the user. User-defined metadata may include device metadata such as digital-picture-date stamps, camera settings, or any other suitable metadata. For example, a user may define date stamps that appear in a digital photo's metadata by adjusting the date during the initial digital camera setup. According to some embodiments, the user may then be able to categorize digital photos by date, using the date-stamp metadata as tags”) and the tags refer to user-defined metadata which is set by the user (user-defined).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cooley into the teaching of Kirshenbaum, Grove, Shah because the references similarly disclose the identifying and accessing of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the tags including user-defined tags as in Cooley so that the user is able to recall the tag that they associated with an object in order to access it at another time.
Kirshenbaum, Grove, Shah, Cooley fail to disclose “and another of the plurality of metadata tags in the tagset is a virtual tag”
However, Makkar teaches the above limitation at least by ([cols. 10-11, lines 47-49, 65-6] “The MDS 54 stores data object metadata, which can include metadata specified by users, inferred metadata and/or system-generated metadata… There are two types of inferred metadata: 1) latent and 2) system-generated. Latent inferred metadata is metadata in a data object which can be extracted automatically from the object and tagged on the object (examples include Genre, Album in an MP3 object, or Author, DocState in a Word document). System-generated inferred metadata is metadata generated by the server system 202 and includes working set information (e.g., access order information used for object prefetching)) and the virtual tags in the tagset are the tags for the latent inferred or the system generated metadata.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Makkar into the teaching of Kirshenbaum, Grove, Shah, Cooley because the references similarly disclose the processing and retrieval of objects. Consequently, one of ordinary skill in the art would be motivated to further modify the metadata tags or attributes as in combination of references to further include virtual tags as in Makkar so that the system is able to define tags instead of placing the full burden of tagging objects on the user.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Grove (US 8,892,677) and Shah (US 2018/0150548) and further in view of Vojak (US 2015/0106746).
As per claim 21, claim 12 is incorporated, Kirshenbaum, Grove, Shah fail to disclose “wherein when the object has no tags associated with it, the object is implicitly removed from the tagset”
However, Vojak teaches the above limitation at least by ([0046] “once an entry associating a metadata tag with an object has been created in memory 115, the entry may be amended by associating new objects with the tag or disassociating existing objects from the tag.” [0047] “Note that in the example shown, tagged object lists are not displayed for the “Design,” “Implementation,” “Verification” and “Gold Release” metadata tags within the “Lifecycle” class owing to the fact that no objects are presently associated with those tags.”) and the tagged object lists are not displayed for the metadata tagset of “Design,” “Implementation,” “Verification” and “Gold Release” because there are no objects associated with any of the tags in the tagset (and thereby implicitly removing it from the tagset).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Vojak into the teaching of Kirshenbaum, Grove, Shah because the references similarly disclose the tagging of object. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the ability to disassociate objects from tags as in Vojak in order to prevent certain objects from being accessed.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum (WO 2017/095364) in view of Grove (US 8,892,677) and Shah (US 2018/0150548) and further in view of Lewis (US 2009/0058847).
As per claim 22, claim 12 is incorporated, Kirshenbaum, Grove, Shah fail to disclose “wherein the tagset is query-able on an object basis”
However, Lewis teaches the above limitation at least by ([0007] “classifying data objects with facets, wherein facets are aspects that include subjects of the data objects, associating tags with the data objects, wherein the tags are descriptive labels of the data objects, associating the tags with the facets, displaying the facets in response to a request for data objects, displaying the tags associated with the displayed facets in further response to the request for data objects” [0032] “Once the data objects are classified with facets and associated with tags, and the tags are associated with the facets, a user may request a first group of data objects using, for example, a browser interface on a display. The system 100 receives the user request for a group of data objects in block 208. The requested first group of data objects is displayed in block 210. The facets classifying the requested first group of data objects are displayed in block 212 and a first group of tags associated with the displayed facets are displayed in block 214.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lewis into the teaching of Kirshenbaum, Grove, Shah because the references similarly disclose the tagging of object. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include tags that can be queried based on an object because “the use of both facets and tags allows a user to more effectively and efficiently find information in a database or on the Internet” (Lewis, [0040]).

Response to Arguments
The following is in response to the amendment filed on 04/11/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 8, applicant argues that the examiner has not shown Shah teaches object who’s identify is unknown.
In response to the preceding argument, examiner respectfully submits that [0016] of Shah discloses identifying data schemas for unknown data objects (including file types, data types or values of data stored within the unknown data objects, the structure, or lack thereof, of the unknown data objects, such as the number and/or types of columns, hierarchy of files, partitions or other objects within the unknown data objects), and store the data schemas in a metadata store, which can be accessed by data consumers while [0018] discloses that data consumers may get the data schemas in order to access  data objects. That is, the object is unknown (meaning that the identity is unknown); however, the object is accessed by identifying its schema. [0016] of Shah also discloses that file recognition of unknown data objects may be implemented to identify unknown data objects; that is, the identity of the unknown data objects is not known before the file recognition is performed on them.
Regarding 35 USC 103, on pg. 8, applicant argues that the claims in shah refer to object identification.
In response to the preceding argument, examiner respectfully submits that the applicant’s representative appears to be mischaracterizing Shah. The reference discloses the identifying of unknown objects using file recognition and consistently uses the word “unknown” in order to refer to the same objects, which are unknown before the file recognition.
Regarding 35 USC 103, on pg. 8, applicant argues that the statement of purported motivation is circular.
In response to the preceding argument, examiner respectfully submits that one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the ability to access unknown objects as in Shah so that objects without known identifiers can still be identified and accessed based solely on the object’s schema. That is, neither Kirshenbaum or Grove disclose accessing unknown objects as in Shah so that objects without known identifiers can still be identified and accessed based solely on the object’s schema, however, Shah remedies this deficiency and provides the advantage of being able to access objects without known identifiers to the combination of references.
Regarding 35 USC 103, on pg. 9, applicant argues that the statement of purported motivation is irrelevant to Kirshenbaum/Grove.
In response to the preceding argument, examiner respectfully submits that the references similarly disclose the identifying and accessing of objects. Therefore, they are relevant and within the same field of invention based on this fact alone. Further, the claims do not require the references to explicitly disclose “schema” nor does the motivation statement require this teaching in order to show that they are within similar fields of invention.
Regarding 35 USC 103, on pgs. 9-10, applicant argues that Shah does not disclose locating and accessing a particular object without needing to known the identify of that object.
In response to the preceding argument, examiner respectfully submits that, as an initial matter, the claims do not recite “locating and accessing a particular object without needing to known the identify of that object” in the affirmative. Rather, the claim only states “and enabling one of the first persona or the second persona to use the tagset to locate and access, particularly, the object”. Therefore, the applicant’s argument that Shah does not disclose (1) locating and accessing a particular object, and (2) without needing to known the identify of that object is moot. Further, neither the previous or current office action relies upon Shah to disclose the limitation “and enabling one of the first persona or the second persona to use the tagset to locate and access, particularly, the object”. Instead, the examiner cites Grove which teaches this limitation at least by ([cols. 7-8, lines 4-25] which discloses how different storage services use different access protocols and that the storage delegate 208 can hide this complexity using an abstraction layer which allows a user to access objects by generally referencing them such as by specifying a BucketName, ObjectName, Object, Storage, or StorageParameters (tagset)). Therefore, the applicant’s representative appears to be mischaracterizing the examiner’s office action.
The applicant’s final argument stating that Shah fails to disclose locating and accessing an object who’s identify is unknown was already addressed by the examiner in response to a preceding argument.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169